Citation Nr: 0839905	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 until 
August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  


FINDING OF FACT

Resolving any doubt in the veteran's favor, his bilateral 
hearing loss had its onset during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
appellant's claim, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim. T his is so 
because the Board is taking action favorable by granting the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R.  § 
3.385.  

"[W]hen audiometric test results at a veteran's separation  
from service do not meet the regulatory requirements for  
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current  
hearing disability by submitting evidence that the current  
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims  
(Court) explained that the threshold for normal hearing is  
from 0 to 20 decibels and that higher threshold levels  
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met; a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.
Background
 
The veteran claims, as indicated in his November 2004 Notice 
of Disagreement (NOD), that he was exposed to constant loud 
noise while in Vietnam, including constant weapon fire and a 
land mine explosion.  He essentially contends that his 
bilateral hearing loss is due to those experiences.  He 
reported he was told he had a 25 percent hearing loss when he 
left service.  

Service treatment records (STRs) found the veteran to have 
hearing within a normal range during his August 1968 
enlistment examination.  The record indicates that the 
veteran was found to have possible bilateral hearing loss in 
an April 1969 service treatment record.  However, although 
his April 1971 separation examination generally indicated 
that the veteran's hearing had worsened in comparison to the 
findings upon his enlistment examination, his hearing was 
still within normal limits for VA purposes.  The separation 
examination did not meet the standards for a ratable hearing 
loss "disability" under 38 C.F.R. § 3.385.  

The record does not indicate that the veteran reported or was 
treated for any problems associated with his ears for years 
following service, until a March 2004 VA outpatient treatment 
record which generally indicated that he had hearing loss.  

A VA examination was provided to the veteran in August 2004 
and included a review of the claims file.  The examiner noted 
that the enlistment and discharge audiometric evaluations 
indicated normal hearing levels per VA standards bilaterally.  
The veteran reported being unable to hear well in noise, but 
that he did fairly well when in one on one conversation.  He 
also reported needing to have things repeated to him in the 
course of conversations.  His greatest area of difficulty was 
background noise situations and on the telephone.  The 
veteran reported that he was often exposed to explosions and 
artillery fire while in service, but that no singular 
incident was noted.  Military, recreational, and occupational 
exposure was reported.  




On August 2004 audiometric evaluation, the threshold results, 
in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
10
10
60
60
60
48
LEFT
15
20
65
70
60
54

The speech recognition score was 92 percent for the right 
ear, under the Maryland CNC examination.  He also achieved a 
score of 90 percent for his word recognition, under the 
Maryland CNC examination.  The examiner found the results to 
support the presence of a bilateral high frequency cochlear 
hearing deficit.  The right ear showed moderate to moderately 
severe high frequency sensorineural hearing loss from 2000-
8000 Hz and left ear mild sloping to severe sensorineural 
hearing loss from 1500-8000 Hz.

The August 2004 VA examiner found the veteran's hearing was 
within limits in both ears at the time of his entrance and 
discharge from service.  The veteran had a lengthy history of 
factory work with noise exposure, without the benefit of 
hearing protection following service, which would have 
impacted his hearing.  The examiner reported that, although 
he did not doubt or question the veteran's reported noise 
history, without any evidence of audiometric testing closer 
to his discharge, he could not relate his current hearing 
loss to his military service.  

Analysis

Medical evidence of record confirms a current diagnosis of a 
bilateral hearing loss disability for VA purposes.  See 
August 2004 VA examination report.

Although a hearing loss "disability" for VA purposes was not 
demonstrated in service, and was not clinically demonstrated 
until 2004, pursuant to 38 C.F.R. § 3.303(d) and the Court's 
holding in Hensley, supra, service connection can be 
established if it is shown that current hearing loss 
disability for VA purposes is actually due to an incident 
during service.  

Under 38 U.S.C.A. § 1154 (a)(b) (West 2002), the VA is 
required to consider the veteran's contentions in conjunction 
with the circumstances of his service.  The Board notes that 
38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2008).

As noted, the veteran alleges that his hearing loss 
disability was incurred in service as a result of exposure to 
noise trauma while in combat.  His DD Form 214 shows that his 
military occupational specialty was an "armor recon" 
specialist, and that he was awarded a Sharpshooter Badge with 
M-14 Rifle Bar, as well as a Combat Infantryman Badge.  
Accordingly, the Board finds that it would have been 
consistent with the circumstances of the veteran's service to 
have been exposed to noise trauma in service.  As such, the 
Board concedes that the veteran was exposed to acoustic 
trauma in service.

The Board determines that the evidence is in relative 
equipoise as to whether the veteran's bilateral hearing loss 
is linked to service.  A hearing loss disability, as defined 
by 38 C.F.R. § 3.385, is not shown in the STRs or the report 
of the separation examination.  Notwithstanding, the STRs do 
show that the discharge audiometric evaluation does, in fact, 
reflect decreased hearing when compared with the veteran's 
report of medical examination at entrance into active 
service.  Although the VA examiner correctly indicated that 
the veteran's audiometric evaluations upon enlistment and 
discharge showed normal hearing levels per VA standards, it 
is unclear whether she considered that the veteran's hearing 
had significantly diminished during his active service.  The 
findings reflected on the discharge audiometric test 
corroborate the veteran's statements that he had symptoms of 
hearing loss upon discharge, and that those symptoms of 
hearing loss have persisted until his diagnosis in 2004.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board is cognizant that the veteran reported working at a 
factory after service, and of the decades that elapsed before 
a hearing loss disability was first shown.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  However, as explained 
above, the veteran currently has a bilateral hearing loss 
disability, he engaged in combat with the enemy, and the 
medical evidence shows that the veteran had normal hearing 
upon service entrance and had worsened, as reflected on his 
discharge examination report.  Resolving any doubt in his 
favor, the veteran's current bilateral hearing loss had its 
onset during active service.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


